ACCEPTED
                                                                                       05-15-00676-CV
                                                                            FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                  6/11/2015 1:44:34 PM
                                                                                            LISA MATZ
                                                                                                CLERK


                              NO. 05-15-00676-CV
                                                                      FILED IN
                                                               5th COURT OF APPEALS
           IN THE FIFTH DISTRICT COURT OF APPEALS                  DALLAS, TEXAS
                             AT DALLAS, TEXAS                  6/11/2015 1:44:34 PM
                                                                     LISA MATZ
                                                                       Clerk

   FABULOUS GRINGOS LLC., d/b/a GLOBAL DESIGN GROUP
                                   Appellant,

                                        v.


                       FEDEX TECHCONNECT, INC.,
                                    Appellee.


  Appeal firm the County Court at law No. 4 of Dallas County, Texas
                   (Hon. Ken Tapscott, Presiding)


                      AGREED MOTION TO DISMISS

TO THE HONORABLE COURT OF APPEALS.                    Appellant ﬁles this

Agreed Motion   to   Dismiss and show the Court as follows:


      1.     Appellant’s Notice of Appeal was ﬁled with the Trial Court on

May 22, 2015.
      2.    The      Parties reached a settlement wherein, in     exchange for

consideration paid to Plaintiff, Appellee, Plaintiff, Appellee has agreed with

Appellant to ask this Honorable Court to vacate the lower Court’s Default

Judgment and dismiss the action    in its entirety.
      3.      The   Parties hereby seek dismissal pursuant to the           Tex R. App.

P. 42.1(a)(2)(A)    and respectfully request      this   Honorable Court to render

judgment vacating the Default Judgment and Dismissing the action

effectuating the parties’ agreement.



                                                  Respectfully submitted,

                                                  BRENNER LAW P.C.‘




                                                  glenn@brennerlaw1:_>c.com

                                                  13355 Noel Road, Suite 1100
                                                  Dallas, Texas 75240
                                                  (972) 378 - 4961
                                                  (972) 212 - 7124 - Fax

                                           ATTORNEY FOR APPELLANT
                             CERTIFICATE OF SERVICE

      I   certify that   pursuant to Tex.   R.   App.   and correct
                                                         P. 9.5,   a true
copy of the foregoing pleading or document has been served upon all
attorneys of record and any parties who are not represented by an
attorney on this    115 day of June, 2015.
                         1




      Attorney    for:             FEDEX TECHCONNECCT,               INC.
      Attorney's name: Attorney Craig]. Luffy
                       PHILIP D. COLLINS &ASSOCIATES, P.C.
                       7557 Rambler Road, Suite 930
                             Dallas,   Texas 75231

      Type of Service:
       Facsimile Transmission to Craig]. Luffy (469) 453-4611 before 5
p.m.; and, E-Service through FILETIME e-ﬁling service.